Citation Nr: 9913333	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

Entitlement to a total rating based on unemployability due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1970, including service in the Republic of Vietnam 
from January 1969 to February 1970.  This appeal arose from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  When this 
case was before the Board in October 1996, the Board 
determined that the claim for service connection for PTSD 
should be adjudicated on a de novo basis because an earlier 
unappealed rating decision denying service connection for 
PTSD was clearly and unmistakably erroneous.  The Board 
remanded the case to the RO for additional development and 
for de novo consideration of the claim for service connection 
for PTSD.  Thereafter, the requested development was 
completed, the RO denied service connection for PTSD on a de 
novo basis and returned the case to the Board for further 
action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision has been 
obtained by the RO.  

2.  The veteran does not have PTSD related to service.  

3.  Service connection is in effect for no disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).  

2.  A total rating based on unemployability due to service-
connected disability is not warranted.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD 

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that all available evidence 
necessary for an equitable disposition of this claim has been 
obtained and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Board observes that the DA Form 20 reflects that while in 
Vietnam, the veteran's primary military occupational 
specialties were as a baker and as a cook.  While in Vietnam, 
he was assigned to Headquarters and Headquarters Company, 
34th Supply and Service Battalion from January 1969 to 
September 1969, after which he was confined to the U. S. Army 
Correctional Holding Detachment, USARV, until November 1969.  
From November 1969 to his February 1970 rotation from 
Vietnam, he was assigned to Company B, 99th CS Support 
Battalion, 3rd Brigade, 9th Infantry Division, USARPAC.  He 
received no award or decoration indicative of combat, nor is 
there any other indication in his service records of his 
engagement in combat.

The Board notes that an April 1990 VA Stress Disorder 
Treatment Unit report of the veteran's military history 
indicates that the veteran stated a fellow soldier, [redacted], 
with whom he had become friends, had been killed during a 
mortar attack, and that the veteran was plagued by survivor's 
guilt about this because they had switched guard stations.  
In a November 1990 response to a VA request for specific 
details regarding claimed stressors, the veteran stated that 
in about February or March (1969), a friend named [redacted] or 
[redacted] or [redacted] had been killed.  He also 
stated that another acquaintance, [redacted] or [redacted] 
had subsequently been killed.  With regard to this latter 
individual, the veteran did not provide any other details 
such as whether [redacted]/[redacted] had been killed in his 
presence or whether there was any reason for his feeling guilt 
for that person's death.  

One of the factors that prompted the 1996 remand was that the 
Board noted that the Vietnam Veterans Memorial - Directory Of 
Names, published by the Vietnam Veterans Memorial Fund, Inc., 
Washington, D.C., 1988, lists the name of SP4 [redacted] 
[redacted], Jr., a member of the U.S. Army, as having been 
killed in March 1969.  A copy of the relevant page of the 
Directory has been added to the claims folder.  
 
In the remand, the Board requested evidentiary development by 
the RO regarding the unit of assignment and circumstances of 
the death of SP4 [redacted] , Jr., U.S. Army, on March [redacted], 
1969.  The United States Army and Joint Services 
Environmental Support Group (now United States Armed Services 
Center for Research of Unit Records) (USASCRUR) was to be 
contacted in this regard for such information or advice as to 
where the information might be obtained.  That organization 
has reported and provided records indicating that Specialist 
[redacted] was assigned to the 25th Infantry Division in the 
province of Binh Duong where he received his fatal wounds, 
whereas the 34th Supply and Service Battalion (the veteran's 
unit) was a unit in the U.S. Army Support Command assigned to 
Danang in March 1969.  Since the veteran and the Specialist 
[redacted] who died on March [redacted], 1969, served under 
different headquarter companies and in entirely different areas 
in March 1969, it is apparent that the Specialist [redacted] 
whose death on March [redacted], 1969, has been verified and the 
person who was allegedly killed in action in approximately 
February or March 1969 after switching guard stations with 
the veteran were not the same person.  The veteran did not 
provide any information relevant to a search for the service 
location of any other friend or acquaintance regarding the 
veteran's claimed stressors.  USASCRUR was not able to make a 
search for additional records because of the need for 
specific information before any search is initiated.  

Interestingly, a psychiatric examination conducted for the 
Social Security Administration which granted disability 
benefits to the veteran, prepared by Terry Parish, M.D., 
reflects that on examination in December 1983, although the 
veteran provided a detailed history of his problems dating 
back to what he termed his initial psychiatric evaluation in 
1979, the veteran reported nothing about any stressor 
exposure in Vietnam or resultant disability related thereto.  
The examination report culminated in a recommendation for 
treatment of a long-standing drug addiction.  That diagnosis 
was consistent with the veteran's long history of heroin 
addiction without any statements regarding stressor exposure 
in Vietnam, but with a focus regarding his history of having 
had a court martial in service for possession of opium and 
marijuana.  Of further note, the findings by Dr. Parish were 
consistent with the diagnosis on the veteran's 
hospitalization by VA in March 1984 which was drug 
dependence, heroin.  No mention of stressor exposure was made 
at that time.  

Admittedly, when the veteran was examined by VA in June 1984 
there was a diagnosis of PTSD, but the diagnosis was based on 
the veteran's history of having flashbacks about "killing" 
in Vietnam and feeling like he would explode.  It was noted 
that he drank alcohol daily, and used intravenous heroin.  He 
reported difficulty dealing with authority and stress.  

In May 1989, the veteran reported that since 1980 or 1981 he 
had been suffering from flashbacks, nightmares, feelings of 
alienation, suicidal thoughts, substance abuse and difficulty 
with the opposite sex.  

On hospitalization by VA from December 1989 to March 1990, 
the veteran complained of having nightmares of Vietnam, but 
the specifics had changed over the years.  Then, although he 
reported that he saw visions of friends that he lost in 
Vietnam, and relived the killings that went on in Vietnam, 
the veteran also described an incident when he was assigned 
to drive a jeep to pick up supplies.  Reportedly, he refused 
and his friend was sent out.  The veteran watched as the jeep 
pulled away and was blown up by a mortar.  The veteran 
reported survivor guilt based on this incident.  He also 
complained of flashbacks and intrusive recollections of 
similar scenes in Vietnam, but specifics were not reported.  
Again, there was a diagnosis of PTSD, along with diagnoses of 
substance abuse and major depression.  

By the time the veteran was hospitalized in October 1990 by 
VA, the examiner reported that it was clear that the veteran 
had PTSD.  The veteran was prepared for admission to the PTSD 
program in North Chicago, Illinois.  It was apparently this 
conclusion which prompted subsequent examiners to note the 
history of PTSD based on the veteran's report of events in 
Vietnam without research into the specifics, namely the 
existence of a verified stressor.  

Granted, in ensuing years there were diagnoses of PTSD.  For 
example, when the veteran was hospitalized by VA in October 
1992, he reported irritability, flashbacks and nightmares 
relating to his combat experience.  He reported that one 
particularly troubling flashback involved the death of a 
fellow soldier in Vietnam, whom he was unable to save.  
Reportedly, he felt a great deal of guilt regarding that.  A 
long history of PTSD was reported and it was noted that he 
had been involved in various PTSD programs.  During 
hospitalization by VA from May to July 1993, it was reported 
that there were diagnoses of polysubstance abuse, adjustment 
disorder with depressed mood and PTSD.  

Although the file reflects that PTSD has been diagnosed on 
many, none of the diagnoses is based on a verified stressor.  
Unfortunately, in this case, stressor development has been 
virtually impossible because the veteran, over time, has 
alleged that he has PTSD related to a multitude of 
experiences in Vietnam without verifiable specifics.  He has 
changed his account of events which are the basis for his 
reported nightmares and flashbacks.  On other occasions no 
mention is made of the focus of these experiences.  USASCRUR 
has been unable to verify any stressor because of the lack of 
specificity in the "facts" furnished by the veteran.  It 
has clearly been established that Specialist [redacted] was 
within another sector of Vietnam when he was killed, and that 
he was far removed from the veteran's location in Vietnam.  
It is also noteworthy that the stressor events described by 
the veteran which are supposedly of significant importance in 
his life have apparently been forgotten by him.  

Since service records show that the veteran received no award 
or decoration indicative of combat, the record contains no 
other corroborating evidence of the veteran's alleged 
participation in combat or of any alleged service stressor, 
service connection is not in order for PTSD.


II.  Total Rating

Service connection is not in effect for any disability.  The 
veteran's claim for a total rating based on unemployability 
due to service-connected disability was premised upon the 
establishment of service connection for PTSD.  Since the 
Board has denied the claim for service connection for PTSD, 
the total rating claim must also be denied.    


ORDER

Service connection for PTSD is denied.  

Entitlement to a total rating based on unemployability due to 
service-connected disability is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 


